Citation Nr: 0113776	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen an earlier unfavorable line-of-duty determination as 
for a gunshot wound sustained on July 24, 1968.

2.  Whether trauma, other than a gunshot wound, sustained 
during in-service confinement was in the line of duty.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran was on active duty from January 1968 to February 
1970; his net active service during this period was one year, 
six months, and one day.  He received a discharge under 
honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1997 decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Specifically, by the August 1997 decision, the 
RO determined that stressful experiences incurred during in-
service confinement, which have in turn been identified as 
causative factors in the development of psychiatric 
disability, were not incurred in the line of duty, including 
a gunshot wound of the left leg sustained on July 24, 1968. 

The Board remanded the veteran's appeal in September 1999 for 
further evidentiary development.  That development was 
completed.

As for trauma, other than a gunshot wound, sustained during 
in-service confinement, the Board noted that the record 
showed that the veteran was likely in pre-trial confinement 
at the time of his alleged injuries and the Special court-
martial sentences adjudged in August 1968 and November 1969 
did not include a dishonorable discharge.  Accordingly, the 
Board concluded that 38 C.F.R. § 3.1(m) did not, as the RO 
appeared to have concluded, per se prohibit a favorable line-
of-duty determination for injury or disease contracted during 
his confinement. 

As a result, the Board characterized the issues on appeal as 
noted on the title page of this decision and remanded these 
issues for further procedural and evidentiary development.



FINDINGS OF FACT

1.  In August 1979, the RO made a line-of-duty determination 
that the July 24, 1968, gunshot wound to the veteran's left 
leg was due to willful misconduct and was not sustained in 
the line of duty.

2.  Evidence received since the August 1979 RO denial is 
cumulative of that previously of record.

3.  The veteran's inservice confinement was not under a 
sentence of court martial involving an unremitted 
dishonorable discharge.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a line-of-duty determination as to a 
gunshot wound to the veteran's left leg.  38 U.S.C.A. §§ 105, 
1110, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.1, 3.301 (2000).

2.  Any trauma, other than a gunshot wound, sustained during 
in-service confinement was in the line of duty.  38 U.S.C.A. 
§ 105 (West 1991); 38 C.F.R. §§ 3.1, 3.301 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the veteran 
has filed new and material evidence to reopen an adverse 
line-off-duty determination in connection with a July 24, 
1968, shooting.  Additionally, they allege that the veteran 
is entitled to a favorable line-off-duty determination for 
the disease or injuries that resulted from the beating and 
the denial of medical treatment following the July 24, 1968, 
shooting.

I.  The Facts

Relevant evidence available in August 1979, when the RO made 
its adverse line-of-duty determination, included service 
medical and personnel records as well as an August 1979 
statement from the veteran.  Service medical records included 
a July 24, 1968, chronological record of medical care that 
showed the veteran's complaints and treatment for a through 
and through gunshot wound to the lower left leg.  In 
addition, that record noted that the veteran was shot at 0555 
hours on July 24, 1968, behind the Post gas station while 
escaping.  Subsequently, a January 1969 treatment record and 
x-ray report noted that, while the veteran had sustained a 
gunshot wound to the lower left leg in July 1968 and now 
wanted the lead removed, x-rays revealed no retained foreign 
object. 

Service personnel records showed that the veteran, following 
several periods of absent without leave (AWOL) was dropped 
from the rolls in June 1968 because of desertion.  The 
records also show that the veteran was detained at Fort 
Devens, Massachusetts from July to August 1968.  The veteran 
had a Special court-martial sentence adjudged in August 1968.  
Then, following additional periods of AWOL, he had a Special 
court-martial sentence adjudged in November 1969.  
Thereafter, from November 1969 to the veteran's discharge in 
February 1970, the veteran's principal duty was characterized 
as "prisoner."  The veteran was discharged under honorable 
conditions.

The record in August 1979 also contained an August 1979 
statement from the veteran in which he reported that he was 
stationed at Fort Devens, Massachusetts when he was shot in 
the left leg.  The veteran explained that "I was caught 
trying to escape from the stockade and they shot." 

Relevant evidence received since the August 1979 denial 
consists of Department of the Army records received in July 
2000, an August 1968 Report of Investigation (ROI) from the 
U.S. Army Criminal Investigation Command, received in 
September 2000, and written statements from the veteran (see 
statements received in May and June 1997, and November 2000 
as well as the April 1998 VA Form 9) and his wife (see 
statement received in November 1997).

As to the Department of the Army records received in July 
2000, these records included February 1970 records prepared 
in connection with a hearing for discharge for unsuitability 
and a recommendation for a general discharge.  Specifically, 
the records included a February 12, 1970, report of 
psychiatric evaluation that concluded that the veteran had no 
indication of abnormal thinking or behavior suggesting a 
psychosis and it was opined that the veteran's rehabilitation 
potential was poor.  They also included a February 16, 1970, 
report in which it was recommended that the veteran be 
discharge for unsuitability because of his August 1968 and 
November 1969 Special court-martials (due to periods of AWOL 
in April, May, and June 1968 and the theft of a wallet in 
September 1969) as well as a February 1970 Article 15 (due to 
the communication of a threat and the use of disrespectful 
language toward a superior non-commissioned officer (NCO)) 
and unsatisfactory conduct and efficiency reports since late 
April 1968.  Copies of an Extract of Military Records of 
Previous Conviction dated February 16, 1970, and an Article 
15, dated February 16, 1970, were also included.  

The August 1968 ROI included a criminal investigation 
division (CID) investigation report along with the 
investigator's summary and sworn statements from the veteran, 
the two other prisoners who attempted to escape with the 
veteran, two stockade guards (including the guard that shot 
the veteran), and a cook as well as a soldier who saw the 
incident.  The August 1968 ROI also included the Confinement 
Orders for the veteran and the two other prisoners who 
attempted to escape with the veteran, May 1968 Special Orders 
for Prison Guards, and an August 6, 1968, extract summarizing 
the relevant information in the veteran's service medical 
records. 

In his July 25, 1968, statement, the veteran reported that, 
during breakfast on July 24, 1968, he saw an open window and 
he, along with two others, climbed out the window to try an 
escape.  While running, he heard someone order halt at least 
once, and possibly twice, and then heard a number of 
gunshots.  The fourth gunshot hit me him in the left leg.  
When asked by the investigator, "[d]o you think that the 
guard gave you ample warning to halt before shooting at you?" 
the veteran replied, "[y]es he did.  I was pretty sure of 
myself and I thought that I could make it.  That why I did 
not stop."  When asked by the investigator, "[w]hat happened 
after you were shot and they caught up with you?" the veteran 
replied, "[o]ne of the guards asked me where I got hit and I 
told him.  He pulled up my pant leg and looked.  They helped 
me back to the mess hall and put me into a sedan at which 
time they put a bandage on my leg."  When asked by the 
investigator, "[w]hat are your feelings toward the guards in 
general and your treatment in the stockade?" the veteran 
replied, "[t]hey have treated me alright (sic).  I really 
have no complaints."  Lastly, when asked by the investigator, 
"[d]o you blame the guard for shooting you?" the veteran 
replied, "[n]o.  I knew that when I tried to escape, that the 
guards had the right to shoot.  He was only doing his job."

The Board notes that the accuracy of each of the statements 
taken by CID, including the above statement given by the 
veteran, was both confirmed and sworn to by the maker in 
attached affidavits that were signed by the maker before a 
witness and a person authorized by law to administer an oath.

The August 6, 1968, extract reported that, on July 24, 1968, 
the veteran was treated in Emergency Room, US Army Hospital, 
at this station, at 0610 hours, for a superficial gunshot 
wound through and through left lower leg incurred when he 
allegedly tried to escape at 0555 hours, on July 24, 1968, 
near the Post Gas Station.  The veteran was treated with 
tetanus and dressed and to return to Surgical Clinic.

Next, the Board notes that the veteran's July 1968 
Confinement Order reported that his confinement at the time 
of the July 24, 1968, escape and shooting was a pre-trial 
confinement.

The Board notes that the other statements obtained by CID 
were, in substance, the same as the veteran's as to the facts 
surrounding the escape attempt and shooting.  Interestingly, 
none of the records obtained from the Department of the Army 
or the U.S. Army Criminal Investigation Command document the 
veteran's allegations of having been denied treatment and 
beaten following the shooting. 

The veteran and his wife, in their written statements to the 
RO, alleged that during breakfast on July 24, 1968, while 
attempting to escape the stockade at Fort Devens, 
Massachusetts, the veteran was shot in the left leg.  
Following the shooting, the veteran was placed in solitary 
confinement, beaten by the guards, and denied medical 
attention.  The veteran reported that, during his first eight 
to ten days of solitary confinement, he was given little food 
or water, forced to control the bleeding from his wound by 
holding his hands around it, and denied medical attention.  
Approximately ten days after the shooting, the veteran was 
seen by a Chaplain and it was only after the Chaplain 
insisted that he be treated that he was give medical 
attention.  The veteran also reported that, by the time he 
obtained treatment, his leg had become infected and dead 
tissue had to be cut away.  However, this treatment was given 
without the use of anti-pain medication and he was in great 
pain during the entire procedure.  See statements from that 
veteran received in May 1997, June 1997, and November 2000, 
as well as the April 1998 VA Form 9 and statement from the 
veteran's wife received in November 1997.

II.  Analysis

A.  Claim to Reopen

The Board notes that the veteran's current claim is not his 
first such claim.  As noted above, the RO reviewed a claim in 
September 1979 and made an adverse line-of-duty 
determination.  The RO reported that the veteran sustained a 
gunshot wound to his left leg on July 24, 1968, while 
attempting to escape from the stockade at Fort Devens, 
Massachusetts.  The RO also found that, while the record did 
not contain a formal report of accidental injury, the veteran 
submitted a signed statement in August 1979 that conceded 
that the facts as reported above were correct.  The RO 
concluded that the gunshot wound to the left leg was due to 
the veteran's willful misconduct and benefits based on that 
injury may not be granted.

As a result of the previous adverse line-of-duty 
determination, the veteran's current claim may now be 
considered only if new and material evidence has been 
submitted since the time of the prior final decision.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.156, 
20.1100 (2000); D'Amico v. West, 209 F.3d 1322 (2000), Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The Board finds that the newly received evidence shows 
nothing more than the veteran, in July 1968, was shot in the 
left leg while attempting to escape the stockade at Fort 
Devens, Massachusetts while awaiting a court-martial.  While 
the newly obtained information from the Department of the 
Army and the ROI, including the witness statements, provide 
significantly more detail about the escape attempt and 
subsequent shooting then was available to the RO in 1979, 
this basic facts surrounding the incident were of record when 
the RO first decided this issue in August 1979.  

Even the arguments made since the August 1979 denial mirror 
those made previously.  Therefore, because the additional 
evidence tends to prove nothing that was not previously 
shown, the Board finds that it is cumulative of evidence 
previously of record and it is not new evidence within the 
context of 38 C.F.R. § 3.156.  That service records show the 
veteran was shot attempting to escape the stockade while 
awaiting a court-martial is not new evidence within the 
context of 38 C.F.R. § 3.156.

B.  Line-of-Duty Determination

Initially, the Board notes that controlling law and 
regulations provide that an injury or disease incurred during 
active military, naval, or air service will be deemed to have 
been incurred in the line of duty and not the result of the 
veteran's own misconduct when the person on whose account 
benefits are claimed was, at the time the injury was suffered 
or disease contracted, in active military, naval, or air 
service, whether on active duty or on authorized leave, 
unless such injury or disease was a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(k), (m), 3.301(a).  
However, the provisions of 38 C.F.R. § 3.1(m) (2000) mandate 
that the requirements as to line of duty are not met, if at 
the time the injury was suffered or disease contracted, the 
veteran was either (1) avoiding duty by desertion, or was 
absent without leave which materially interfered with the 
performance of military duty, (2) confined under a sentence 
of court-martial involving an unremitted dishonorable 
discharge, or (3) confined under sentence of a civil court 
for a felony as determined under the laws of the jurisdiction 
where the person was convicted by such court.  See also 
38 U.S.C.A. § 105 (West 1991) (to the same effect).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
Willful misconduct involves deliberate or intentional 
wrongdoing with knowledge of, or wanton and reckless 
disregard of, its probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease, or death.  38 C.F.R. § 3.1(n)(3).

As noted above, the language of § 3.1(m), by qualifying the 
type of confinement under sentence of a court-martial to that 
which involved an unremitted dishonorable discharge, strongly 
implies that confinement as a result of any other reason, 
such as pre-trial confinement or by reason of a court-martial 
sentence other than one that included an unremitted 
dishonorable discharge, does not per se prohibit a favorable 
line-of-duty determination for injury or disease contracted 
during the confinement.

This is significant because the available records do not show 
that the veteran ever received a sentence that included a 
dishonorable discharge.  He was, in fact, discharged under 
honorable conditions.  Special court-martial sentences were 
adjudged in August 1968 and November 1969 for separate 
charges; however, neither judgment included a dishonorable 
discharge.  Moreover, the record shows that the confinement 
was a pre-trial confinement, not the result of any court-
martial sentence.  Consequently, while Special court-martial 
were no doubt convened for what was adjudged as misconduct 
within the meaning of the military justice code, the language 
of § 3.1(m) is not taken to mean that all that happens during 
a period of adjudged confinement by a Special court-martial 
must be found to be not in the line of duty.  This 
interpretation is consistent with 38 C.F.R. § 3.1(n)(3) 
(2000) which indicates that willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  § 3.1(n)(3).

The veteran was obviously not avoiding duty by desertion or 
AWOL or confined under a sentence of a state court for a 
felony.  Therefore, any trauma experienced by the veteran, 
other than the shooting, while confined was incurred in the 
line of duty.


ORDER

The claim to reopen an earlier unfavorable line-of-duty 
determination as for a gunshot wound sustained on July 24, 
1968, is denied.

Trauma, other than a gunshot wound, sustained during in-
service confinement was in the line of duty and the appeal is 
allowed to this extent.


REMAND

The veteran's appeal arises from his claim for service 
connection for PTSD.  The line of duty determinations were 
merely questions involved in that claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (holding that new and material 
evidence was a question involved in the underlying claim for 
service connection, and that an appeal as to the question of 
new and material evidence necessarily encompassed an appeal 
as to service connection).

The Board's decision that trauma experienced during inservice 
confinement would have been in the line of duty, requires 
readjudication of the claim for service connection for PTSD.  
The veteran has not been provided with the laws and 
regulations referable to service connection for PTSD, and it 
would be prejudicial for the Board to adjudicate the service 
connection claim prior providing the veteran with an 
opportunity to make argument, submit evidence, and have a 
hearing on this issue.  Curry v. Brown, 7 Vet App 59 (1994).

Accordingly, the issue of entitlement to service connection 
for PTSD is REMANDED for the following actions and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

